[Cite as In re C.R., 2021-Ohio-1969.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


In re C.R.                                            Court of Appeals No. L-20-1195

                                                      Trial Court No. JC 19276873



                                                      DECISION AND JUDGMENT

                                                      Decided: June 10, 2021

                                                *****

       Michael H. Stahl, for appellant.

       Janna E. Waltz, for appellee.

                                                *****

       ZMUDA, P.J.

                                           I.   Introduction

       {¶ 1} Appellant, S.R. (“mother”), appeals the judgment of the Lucas County

Court of Common Pleas, Juvenile Division, granting a motion for permanent custody
filed by appellee, Lucas County Children Services (“LCCS”), thereby terminating her

parental rights with respect to her minor child, C.R.1 Finding no error below, we affirm.

                       A.    Facts and Procedural Background

       {¶ 2} In September 2019, LCCS received a referral alleging that mother had

missed several medical appointments for C.R. The matter was assigned to a caseworker,

Samantha Troiano, who investigated the allegations. Troiano visited mother’s residence

on September 18, 2019, at which point she interviewed mother to determine the validity

of the allegations that mother was not caring for C.R.’s medical needs. Ultimately, LCCS

determined that mother had, in fact, taken C.R. to her medical appointments. However,

during Troiano’s September 18, 2019 visit, mother refused to answer questions, and

became hostile. According to Troiano, mother told her and her supervisor that “she was

going to blow up our agency so it would burn so we could die a slow death.” Because of

this threat, mother was arrested and charged with one count of making terroristic threats

in violation of R.C. 2909.23(A)(1)(b).2

       {¶ 3} One week later, on September 25, 2019, the juvenile court held a shelter

care hearing, at which mother consented to C.R.’s placement in the interim temporary




1
  C.R.’s father did not file a notice of appeal challenging the judgment of the juvenile
court, and he is therefore not a party to this appeal.
2
  On November 8, 2019, mother entered a plea of no contest to the amended charge of
inducing panic in violation of R.C. 2917.31. The trial court accepted mother’s plea,
found her guilty, and immediately sentenced her to 180 days in jail, 180 days suspended.
Mother was then placed on probation for a period of one year.



       2.
custody of LCCS. Thereafter, on November 4, 2019, the matter proceeded to a

disposition hearing.

       {¶ 4} During the disposition hearing, Troiano testified that LCCS has a history

with mother. Troiano explained that mother had two children prior to C.R., one of whom

was placed into LCCS’s permanent custody due to mother’s mental health and parenting

issues. Troiano also indicated that mother threatened her during her initial visit to

mother’s home. According to Troiano,

       {¶ 5} At the conclusion of the disposition hearing, the juvenile court found C.R.

to be dependent. As a result of its dependency determination, the court granted

temporary custody of C.R. to LCCS. Mother did not appeal the juvenile court’s

dependency determination or its grant of temporary custody to LCCS.

       {¶ 6} Eight months later, on July 6, 2020, LCCS filed a motion for permanent

custody, in which it argued that C.R. could not be placed with mother within a reasonable

time or should not be placed with mother under R.C. 2151.414(B)(1)(a), and the

permanent custody is in C.R.’s best interest under R.C. 2151.414(D)(1). LCCS further

contended that mother continuously and repeatedly failed to remedy the condition,

namely her chronic mental health illness, which led to C.R.’s removal from the home,

and noted that mother previously had her parental rights involuntarily terminated with

respect to C.R.’s older sibling.




       3.
       {¶ 7} The matter proceeded to trial on LCCS’s motion for permanent custody on

October 30, 2020. During the trial, the LCCS caseworker assigned to this case, Da’Nelle

Flowers, testified that LCCS established case plan services for mother upon the removal

of C.R. from mother’s custody. The initial goal of the case plan was reunification of C.R.

with mother. The services offered to mother under the case plan consisted of a diagnostic

assessment and parenting services.

       {¶ 8} According to Flowers, mother completed her first assessment at Unison

Behavioral Health. Following the assessment, Unison diagnosed mother with

oppositional defiant disorder, mixed obsessional thoughts and acts, unspecified

personality disorder, and unspecified bipolar and related disorder. Given this diagnosis,

mother was referred to adult day treatment at LCCS in order to improve her interpersonal

and social skills, improve her problem solving skills, and learn positive coping and self-

management skills. She was also offered psychiatric services. While she agreed to

attend adult day treatment classes, mother declined psychiatric services, insisting that she

did not need them.

       {¶ 9} After a follow-up assessment, mother signed a release to enable LCCS to

receive limited information from Unison, but later revoked the release, making it difficult

for LCCS to obtain information relevant to mother’s case. Mother consistently

participated over the course of several months participated in adult day treatment

services, but failed to progress in such services. She maintained that she no longer had




       4.
custody of C.R. due to animosity from LCCS and she refused to acknowledge any

concerns with her parenting. At trial, Flowers testified that mother refused to accept

responsibility for the reasons surrounding C.R.’s removal.

       {¶ 10} On September 26, 2019, within days of completing her first assessment at

Unison, mother underwent a second diagnostic assessment at the Zepf Center. Mother

was reportedly “guarded and vague regarding her responses” to questions. Following the

assessment, mother was diagnosed with unspecified depressive disorder and referred for

mental health services and a psychiatric evaluation. Flowers testified that mother did not

complete mental health services, but she returned one month later for the recommended

psychiatric evaluation. Mother did not sign a release to enable LCCS to receive the result

of the evaluation, which included a diagnosis of unspecified depressive disorder and a

statement that mother did not believe she needed any medications, declined therapy,

wanted her case closed, and did not plan to make any other appointments.

       {¶ 11} During the course of her assessment, mother reported that she was living

with three daughters and a “significant other.” Flowers expressed concern about

mother’s representations. First, Flowers pointed out that mother was not living with any

of her children at the time of the assessment, and noted that mother’s two prior children

had not lived with mother “for many years” at that point. Second, Flowers indicated that

LCCS was concerned about mother residing with someone else, because mother did not

provide any information on this person.




       5.
       {¶ 12} One day after her second assessment, mother underwent a third assessment,

this time at Harbor Behavioral Health. Like the second assessment, this assessment was

not sanctioned by LCCS, and Flowers testified at trial that the agency had no knowledge

of the assessment because mother did not sign a release for LCCS to receive the results

from the assessment. In her third assessment, mother was diagnosed with obsessive

compulsive personality disorder and referred for counseling services. Mother did not

engage in the recommended counseling services.

       {¶ 13} At trial, Flowers expressed concerns with the fact that mother reported

conflicting and inaccurate information in each of her three assessments. For example,

mother told Harbor that she needed an assessment in order to prove her mental fitness in

a custody dispute with her children’s fathers. Mother also reported concerns that her

children would be placed into the custody of their fathers at the psychiatric evaluation she

underwent at the Zepf Center, and made the same statements during a psychiatric

evaluation at Unison. However, no such custody proceedings were pending at the time of

her assessment, and mother failed to inform her mental health provider that all three of

her children had already been removed from her custody at the time of the evaluation.

Moreover, mother stated at the evaluation that she never lost custody of her children, and

indicated that she “lives with her children in her own house.” Additionally, mother

informed the Zepf Center that she had no history of mental health issues and was never

prescribed medications for said mental health issues, neither of which was accurate.




       6.
       {¶ 14} Asked about any reservations regarding C.R.’s reunification with mother,

Flowers voiced her concerns with mother’s ongoing mental health issues. She testified

that mother was still struggling with the same significant mental health issues that

necessitated the termination of her parental rights over one of her prior children in 2012.

Consequently, Flowers opined that mother is unable to presently provide C.R. with a

safe, stable, and permanent environment. Moreover, Flowers was doubtful as to mother’s

ability to improve her mental health situation given her sustained mental health issues

and her refusal to address such issues.

       {¶ 15} During the pendency of these proceedings, mother began seeing a

psychologist, Dr. Robert Closs. During the trial, Closs relayed that he diagnosed mother

with Obsessive Compulsive Personality Disorder and Adjustment Disorder with

symptoms of mixed emotions and conduct, which he described as “a standard type of

disturbance that any normal individual might experience under stressful-like life

circumstances.” In Closs’s opinion, the custody issues surrounding C.R. led to mother’s

adjustment disorder.

       {¶ 16} Closs expressed his concern that other mental health professionals might

have “overdiagnosed [mother] on the basis of her oppositional behavior and her defiance

as opposed to diagnosing her on mental health criteria.” Closs described mother as a

“very honest person,” and insisted that mother’s mental health diagnoses would not affect

her ability to effectively parent C.R. On cross-examination, Cross acknowledged that he




       7.
did not review the representations made by mother during her mental health assessments

with Unison, Harbor, and the Zepf Center, and agreed that those representations were not

entirely truthful. Nonetheless, Closs persisted in his conclusion that mother’s mental

health issues were not serious enough to warrant a grant of permanent custody of C.R. to

LCCS. When asked about the contrary conclusions reached by the other mental health

professionals who assessed mother in connection with this case, Closs testified that such

contrary conclusions were the product of a failure to objectively test mother as he had

done.

        {¶ 17} Concerning mother’s participation in parenting services under the case

plan, Flowers stated that LCCS was unable to refer her for the parenting services due to

the lack of progress she made in her mental health services. Nonetheless, mother

completed a parenting program on her own. Flowers testified that mother signed a

release for LCCS regarding her parenting program, but limited the release in such a way

that it made it difficult for LCCS to obtain the information they needed. Similarly, C.R.’s

guardian ad litem, John Wenzlick, testified of difficulties obtaining information related to

mother, and reported that mother rescinded some of the releases before he could get the

necessary information.

        {¶ 18} While mother participated in parenting services generally, Flowers stated

that the parenting program completed by mother did not satisfy the parenting services

under the case plan, because the program did not include parent, child observations and it




        8.
was not an interactive parenting program. During mother’s visitations with C.R., Flowers

observed mother’s “very rough” burping of C.R. following feedings, and expressed

general concerns about mother’s handling of C.R. at trial. Similarly, LCCS Visitation

Department supervisor, Linda Rosenbloom, described mother as “aggressive” and “very

forceful” toward C.R. during supervised visits. Wenzlick voiced the same concern

concerning mother’s handling of C.R., but was more tempered in his view and described

mother as “a little rough when she would handle [C.R.].”

       {¶ 19} As Flowers continued in her testimony, she opined that C.R. was doing

“really well” in foster care, and she stated that C.R. appears to be bonding well to her

foster family. According to Flowers, the foster parents are willing to adopt C.R.

       {¶ 20} At the conclusion of her testimony, Flowers explained that LCCS sought

permanent custody of C.R. due to mother’s lack of progress toward improving her mental

health, mother’s failure to complete her case plan services, and C.R.’s success in foster

care. Relatedly, Wenzlick testified that he does not believe that mother is capable of

providing a safe, stable, and permanent home for C.R. due to mother’s ongoing mental

health issues and her apparent reluctance to continue with the mental health treatment

that is required to address such issues. Asked whether he believed mother could make

enough progress in her case plan to change his recommendation if she were given enough

time to do so, Wenzlick responded, “unfortunately, no.” Therefore, Wenzlick concluded

that an award of permanent custody of C.R. to LCCS was in C.R.’s best interest.




       9.
       {¶ 21} Upon hearing the evidence presented by the parties at the trial, the juvenile

court permitted the parties to make closing statements. During mother’s closing

statement, her counsel asked the juvenile court for a six-month extension during which

mother would be “given the ability to prove herself that she has changed.” The court

denied mother’s request for an extension, stating:

              I would actually consider the extension if I had a little more faith in

       Dr. Closs – * * * in his familiarity with the whole case. Mom’s had long-

       term mental health issues that go back – I think I read since she was 12. * *

       * When I read the exhibits, when I hear the testimony, the recurring theme

       is that it’s more important for her to be right than to make a change. And it

       even seems more important for her to be right than to change for her child

       and for reunification.

       {¶ 22} Following the trial, the juvenile court issued an 11-page judgment entry, in

which it found that C.R. could not be placed with mother within a reasonable time or

should not be placed with mother under R.C. 2151.414(B)(1)(a) and permanent custody

to LCCS was in C.R.’s best interest under R.C. 2151.414(D)(1).

       {¶ 23} In support of its finding that C.R. could not be placed with mother within a

reasonable time or should not be placed with mother, the juvenile court examined the

relevant evidence and found several factors under R.C. 2151.414(E) to be applicable.

Under R.C. 2151.414(E)(1), the court found that mother failed to make significant




       10.
progress in her case plan services despite reasonable case planning and diligent efforts by

LCCS to assist mother in remedying the problems that caused C.R.’s initial placement

outside mother’s home. The court also concluded that mother’s chronic mental illness,

which she has refused to address, renders her unable to provide a permanent home for

C.R. within one year, as set forth in R.C. 2151.414(E)(2). Under R.C. 2151.414(E)(4),

the juvenile court found that mother has demonstrated a lack of commitment toward C.R.

by choosing “to ‘be right’ over making the necessary changes to reunite with her child.”

Finally, the court noted that mother has previously had her parental rights involuntarily

terminated with respect to C.R.’s older sister, and found that mother has failed to prove

that she can provide a legally secure permanent placement for C.R. notwithstanding the

prior termination under R.C. 2151.414(E)(11).

       {¶ 24} In support of its best interests determination under R.C. 2151.414(D)(1),

the juvenile court found that C.R. is presently placed with foster parents who are meeting

her needs and wish to adopt her. The court found that C.R. has been in the temporary

custody of one or more public children services agencies for twelve or more months of a

consecutive twenty-two-month period, noting that C.R. had been in LCCS’s temporary

custody for approximately 14 months at the time of its decision. The court went on to

conclude that C.R. needed a legally secure permanent placement, and also found that the

best interest factor under R.C. 2151.414(D)(1)(e) was applicable since mother previously

had her parental rights involuntarily terminated.




       11.
       {¶ 25} Based upon these findings, the juvenile court granted LCCS’s motion for

permanent custody, and awarded permanent custody of C.R. to the agency. Thereafter,

mother filed her timely notice of appeal.

                               B.     Assignments of Error

       {¶ 26} On appeal, mother assigns the following errors for our review:

              I. The ruling that C.R. was a dependent child was not supported by

       competent, credible evidence and was contrary to the manifest weight of

       the evidence.

              II. As the mother was under the care of a psychologist, and was

       engaged in treatment at the time of trial, and because the case plan was

       disrupted due to the Covid-19 precautions, it was prejudicial error for the

       Court not to extend time so that a full and fair determination could be made

       and the failure to do so is a violation of the mother’s rights to due process

       under the Ohio and United States Constitutions.

              III. The severing of parental custody in this case is predicated on the

       words, rather than acts, of the mother; the mother is presently under the

       care of a licensed psychologist, who was the only witness qualified to

       evaluate the mother’s mental health and who testified to the mother’s

       fitness as a parent, no competent and credible evidence exists to support the




       12.
      trial court’s mental health determinations, making those determinations

      contrary to the manifest weight of the evidence.

             IV. The child was adjudicated “dependent” and expressly not

      neglected, predicated on the anticipated abuse and neglect due to mental

      health concerns; the mother’s licensed psychologist not only testified on the

      mother’s behalf, but attended the entire trial and all hearings, as such, the

      mother presented clear and convincing proof that she would be able to

      provide permanent and adequate care and the court’s ruling to the contrary

      was contrary to the manifest weight of the evidence, and such a ruling and

      standard imposed was a denial of the mother’s due process rights.

   As mother’s second, third, and fourth assignments of error are interrelated, we will

   address them together.

                                      II.   Analysis

                            A.    Dependency Determination

      {¶ 27} In her first assignment of error, mother argues that the juvenile court’s

determination that C.R. is a dependent child was against the manifest weight of the

evidence.

      {¶ 28} Relevant to the issue raised by mother in her first assignment of error, the

Supreme Court of Ohio has held:




      13.
       An adjudication by a juvenile court that a child is “neglected” or

       “dependent” as defined in R.C. Chapter 2151 followed by a disposition

       awarding temporary custody to a public children services agency pursuant

       to R.C. 2151.353(A)(2) constitutes a “final order” within the meaning of

       R.C. 2505.02 and is appealable to the court of appeals pursuant to R.C.

       2501.02.

In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169 (1990), syllabus. Moreover, “an

appeal of an adjudication order of abuse, dependency, or neglect of a child and the award

of temporary custody to a children services agency pursuant to R.C. 2151.353(A)(2) must

be filed within 30 days from the judgment entry pursuant to App.R. 4.” In re H.F., 120

Ohio St.3d 499, 2008-Ohio-6810, 900 N.E.2d 607, ¶ 18.

       {¶ 29} Here, the juvenile court found C.R. dependent and filed its dispositional

order granting temporary custody of C.R. to LCCS on November 4, 2019. The court’s

entry was a final order that had to be appealed within 30 days. Id. However, mother

failed to timely appeal the juvenile court’s dispositional order. Therefore, the court’s

decision on dependency became the law of the case, and we lack jurisdiction to consider

mother’s first assignment of error challenging that decision. Matter of L.B.J., 4th Dist.

Lawrence Nos. 17CA2, 17CA3, 2017-Ohio-4416, ¶ 23, citing In re S.C., 189 Ohio

App.3d 308, 2010-Ohio-3394, 938 N.E.2d 390, ¶ 35 (4th Dist.), and In re J.K., 4th Dist.

Athens No. 09CA20, 2009-Ohio-5391, ¶ 19-20; see also In re T.K.M., 1st Dist. Hamilton




       14.
No. C-190020, 2019-Ohio-5076, ¶ 25 (“Once the time for the filing of an appeal had

passed, the [dependency] issue was res judicata and father could not challenge the court’s

finding that the child was dependent and abused.”). Accordingly, we dismiss mother’s

first assignment of error.

                             B.   Grant of Permanent Custody

       {¶ 30} In mother’s remaining assignments of error, she argues that the trial court

erred in awarding permanent custody of C.R. to LCCS.

       {¶ 31} “A trial court’s determination in a permanent custody case will not be

reversed on appeal unless it is against the manifest weight of the evidence.” In re A.H.,

6th Dist. Lucas No. L-11-1057, 2011-Ohio-4857, ¶ 11, citing In re Andy-Jones, 10th

Dist. Franklin Nos. 03AP-1167, 03AP-1231, 2004-Ohio-3312, ¶ 28. In conducting a

review on manifest weight, the reviewing court “weighs the evidence and all reasonable

inferences, considers the credibility of the witnesses and determines whether in resolving

conflicts in the evidence, the [trier of fact] clearly lost its way and created such a manifest

miscarriage of justice that the [judgment] must be reversed and a new trial ordered.”

State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997); Eastley v. Volkman,

132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 17.

       {¶ 32} As the trier of fact, the trial court is in the best position to weigh the

evidence and evaluate the testimony. In re Brown, 98 Ohio App.3d 337, 342, 648 N.E.2d

576 (3d Dist.1994). Thus, “[I]n determining whether the judgment below is manifestly




       15.
against the weight of the evidence, every reasonable intendment and every reasonable

presumption must be made in favor of the judgment and the finding of facts.” Eastley at

¶ 21, quoting Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, fn. 3, 461

N.E.2d 1273 (1984).

       {¶ 33} “R.C. 2151.414 sets out specific findings a juvenile court must make before

granting an agency’s motion for permanent custody of a child.” In re A.M., Slip Opinion

No. 2020-Ohio-5102, ¶ 18. Relevant here, the juvenile court “must find by clear and

convincing evidence (1) that one or more of the conditions in R.C. 2151.414(B)(1)(a)

through (e) applies and (2) that a grant of permanent custody is in the child’s best

interest.” Id.

       {¶ 34} Here, the juvenile court concluded that permanent custody to LCCS was

warranted based on its finding that C.R. could not be placed with mother within a

reasonable time or should not be placed with appellants under R.C. 2151.414(B)(1)(a),

which provides:

                 (B)(1) Except as provided in division (B)(2) of this section, the court

       may grant permanent custody of a child to a movant if the court determines

       at the hearing held pursuant to division (A) of this section, by clear and

       convincing evidence, that it is in the best interest of the child to grant

       permanent custody of the child to the agency that filed the motion for

       permanent custody and that any of the following apply:




       16.
              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive

       twenty-two-month period, or has not been in the temporary custody of one

       or more public children services agencies or private child placing agencies

       for twelve or more months of a consecutive twenty-two-month period if, as

       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child’s

       parents within a reasonable time or should not be placed with the child’s

       parents.

       {¶ 35} Concerning the determination as to whether a child cannot be placed with

either of the child’s parents within a reasonable time or should not be placed with the

child’s parents, R.C. 2151.414(E) provides, in relevant part:

              If the court determines, by clear and convincing evidence, at a

       hearing held pursuant to division (A) of this section or for the purposes of

       division (A)(4) of section 2151.353 of the Revised Code that one or more

       of the following exist as to each of the child’s parents, the court shall enter

       a finding that the child cannot be placed with either parent within a

       reasonable time or should not be placed with either parent:




       17.
        (1) Following the placement of the child outside the child’s home

and notwithstanding reasonable case planning and diligent efforts by the

agency to assist the parents to remedy the problems that initially caused the

child to be placed outside the home, the parent has failed continuously and

repeatedly to substantially remedy the conditions causing the child to be

placed outside the child’s home. In determining whether the parents have

substantially remedied those conditions, the court shall consider parental

utilization of medical, psychiatric, psychological, and other social and

rehabilitative services and material resources that were made available to

the parents for the purpose of changing parental conduct to allow them to

resume and maintain parental duties.

        (2) Chronic mental illness, chronic emotional illness, intellectual

disability, physical disability, or chemical dependency of the parent that is

so severe that it makes the parent unable to provide an adequate permanent

home for the child at the present time and, as anticipated, within one year

after the court holds the hearing pursuant to division (A) of this section or

for the purposes of division (A)(4) of section 2151.353 of the Revised

Code;

        ***




18.
             (4) The parent has demonstrated a lack of commitment toward the

      child by failing to regularly support, visit, or communicate with the child

      when able to do so, or by other actions showing an unwillingness to provide

      an adequate permanent home for the child.

             ***

             (11) The parent has had parental rights involuntarily terminated with

      respect to a sibling of the child pursuant to this section or section 2151.353

      or 2151.415 of the Revised Code, or under an existing or former law of this

      state, any other state, or the United States that is substantially equivalent to

      those sections, and the parent has failed to provide clear and convincing

      evidence to prove that, notwithstanding the prior termination, the parent can

      provide a legally secure permanent placement and adequate care for the

      health, welfare, and safety of the child.

      {¶ 36} In the case sub judice, the juvenile court found that all of the above-

referenced factors under R.C. 2151.414(E) were applicable in this case. Under R.C.

2151.414(E)(1), the court found that mother failed to substantially remedy the conditions,

namely her mental health issues, that caused C.R. to be placed outside the home, despite

reasonable case planning and diligent efforts by LCCS to help mother to address those

conditions. The court also concluded that mother suffers from a chronic mental illness

that renders her unable to provide a permanent home for C.R. within one year under R.C.




      19.
2151.414(E)(2). Under R.C. 2151.414(E)(4), the juvenile court found that mother has

demonstrated a lack of commitment toward C.R. by choosing “to ‘be right’ over making

the necessary changes to reunite with her child.”

       {¶ 37} At trial on LCCS’s motion for permanent custody, Flowers testified that

mother has a long history of mental health issues, dating back to mother’s prior

termination case several years ago. During the pendency of this case, services were

offered to mother to address her mental health issues, but mother was evasive in her

engagement in those services. According to Flowers, mother routinely withheld or

revoked her consent for mental health providers to discuss their findings with LCCS,

making it difficult for LCCS caseworkers to determine whether she was compliant with

her case plan services. Flowers also explained that mother circumvented LCCS and

obtained several mental health assessments that were not approved by the agency.

During these assessments, mother was untruthful with mental health professionals, stating

that she was engaging mental health services in connection with a custody dispute with

the fathers of her three children rather than honestly reporting the pending termination

proceedings as the basis for her assessments.

       {¶ 38} According to the evidence presented by LCCS at trial, mother repeatedly

denied suffering from mental health issues despite multiple mental health diagnoses from

the professionals she engaged. For her part, mother introduced testimony from Closs,

who testified that mother was capable of parenting C.R. and was overdiagnosed by other




       20.
mental health professionals. However, LCCS’s cross-examination of Closs revealed that

Closs’s assessment of mother was based upon mother’s false statements or omissions,

and thus the reliability of Closs’s testimony was significantly diminished.

       {¶ 39} The evidence introduced by LCCS at trial establishes that mother suffers

from longstanding mental health issues that she refuses to acknowledge and address.

Flowers testified that mother failed to complete the mental health component of her case

plan services, and was not likely to do so within one year of trial. Moreover, LCCS

introduced testimony establishing that mother previously had her parental rights

involuntarily terminated with respect to C.R.’s older sister, and both Flowers and

Wenzlick testified that mother could not provide a legally secure permanent placement

for C.R. under R.C. 2151.414(E)(11). The juvenile court agreed. In light of the record

before us, we do not find that the trial court lost its way in making its findings under R.C.

2151.414(E)(1), (2), (4), and (11). Having made those findings, the juvenile court was

required to make the R.C. 2151.414(B)(1)(a) finding that C.R. cannot be placed with

mother within a reasonable time or should not be placed with mother. R.C. 2151.414(E).

       {¶ 40} In her second assignment of error in this appeal, mother argues that the

juvenile court should have granted her request for a six month extension so that she could

address her mental health issues, rather than prematurely awarding permanent custody of

C.R. to LCCS. According to mother, “while there was a case plan in place, the

confluence of the coronavirus restrictions and the mother’s legitimate mental health




       21.
issues delayed the progress significantly. * * * The pervasive effect of the coronavirus

pandemic had an impact upon the mother’s efforts in seeking treatment.”

       {¶ 41} Construing mother’s verbal request for a six-month extension as a formal

motion to extend temporary custody, we review the juvenile court’s decision denying that

motion for an abuse of discretion as well. In re C.K., 5th Dist. Muskingham No.

CT2020-0027, 2020-Ohio-5437, ¶ 21, citing In re E.T., 9th Dist. Summit No. 22720,

2005-Ohio-6087, ¶ 9. An abuse of discretion implies an arbitrary, unreasonable, or

unconscionable attitude on the part of the trial court. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 42} Having reviewed the record in its entirety, we find that the coronavirus

argument raised by mother on appeal is a red herring, as mother’s mental health issues

predate the coronavirus pandemic by several years and mother did not articulate how the

coronavirus impeded her from addressing her mental illness before the juvenile court.

Mother fails to articulate how additional time would have made a difference concerning

her mental health issues, and we find that she was provided with an ample amount of

time during which she should have remedied those issues.

       {¶ 43} Further, mother’s oral motion was untimely, as a motion to extend

temporary custody “implies that the hearing on permanent custody would not go

forward.” In re C.K. at ¶ 37. Here, mother made her request for an extension of time

during closing arguments at the conclusion of the permanent custody trial. Given the




       22.
untimeliness of the motion and mother’s failure to establish that additional time would

have resulted in her completion of case plan services and eventual reunification with

C.R., we find that the trial court did not abuse its discretion in denying mother’s motion

to extend temporary custody. Accordingly, appellant’s second assignment of error is not

well-taken.

       {¶ 44} In addition to its determination that C.R. could not be placed with mother

within a reasonable time or should not be placed with mother, the juvenile court also

found that an award of permanent custody to LCCS was in C.R.’s best interests under

R.C. 2151.414(D)(1), which provides, in relevant part:

              (D)(1) In determining the best interest of a child at a hearing held

       pursuant to division (A) of this section or for the purposes of division

       (A)(4) or (5) of section 2151.353 or division (C) of section 2151.415 of the

       Revised Code, the court shall consider all relevant factors, including, but

       not limited to, the following:

              (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child;

              ***

              (c) The custodial history of the child, including whether the child

      has been in the temporary custody of one or more public children services




       23.
      agencies or private child placing agencies for twelve or more months of a

      consecutive twenty-two-month period, or the child has been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a consecutive

      twenty-two-month period and, as described in division (D)(1) of section

      2151.413 of the Revised Code, the child was previously in the temporary

      custody of an equivalent agency in another state;

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child.

       {¶ 45} In considering the child’s best interest, the juvenile court is not required to

discuss each of the factors under R.C. 2151.414(D)(1)(a) through (e), and the factors

outlined therein are not exhaustive. In re A.M., supra, Slip Opinion No. 2020-Ohio-5102,

at ¶ 31. Indeed, “[c]onsideration is all the statute requires.” Id.

       {¶ 46} In support of its best interests determination under R.C. 2151.414(D)(1)(a),

the juvenile court found that C.R. is presently placed with foster parents who are meeting

her needs and wish to adopt her. This finding was based upon Flowers’ testimony that

C.R. is doing well in foster care, where she is bonded to her caregivers and foster family.




       24.
Under R.C. 2151.414(D)(1)(c), the court noted that C.R. had been in LCCS’s temporary

custody for more than 12 months at the time of its decision, a finding that is confirmed by

the record. Specifically, C.R. was placed in LCCS’s interim temporary custody in

September 2019, and remained in LCCS custody for more than a year before the trial on

LCCS’s motion for permanent custody was held in October 2020. The court went on to

conclude under R.C. 2151.414(D)(1)(d) that C.R. deserves a legally secure permanent

placement, which it found mother could not provide in light of the mental health issues

already addressed above. Finally, the court found that the best interest factor under R.C.

2151.414(D)(1)(e) was applicable since mother previously had her parental rights

involuntarily terminated, thus triggering the application of R.C. 2151.414(E)(11).

         {¶ 47} Given the evidence introduced by LCCS in the trial below, we find that

clear and convincing evidence supports the juvenile court’s determination that an award

of permanent custody to LCCS was in C.R.’s best interests under R.C. 2151.414(D)(1).

Having already concluded that the juvenile court did not lose its way in finding that C.R.

cannot be placed with mother within a reasonable time or should not be placed with

mother under R.C. 2151.414(B)(1)(a), we find that the juvenile court’s award of

permanent custody to LCCS in this case was not against the manifest weight of the

evidence.

         {¶ 48} Accordingly, mother’s third and fourth assignments of error are not well-

taken.




         25.
                                     III. Conclusion

       {¶ 49} For the foregoing reasons, the judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Mother is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Gene A. Zmuda, P.J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




       26.